Case 1:19-sw-00338-TCB Document 10 Filed 12/05/19 Page 1 of 2 PageID# 113




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA

                                                                         ("=:r
                                    Alexandria Division


                                                     19-SW-312
 IN THE MATTER OF THE SEARCH OF                      19-SW-313                    -5
 INFORMATION STORED AT PREMISES
                                                     19-SW-314
 CONTROLLED BY GOOGLE LLC AND
                                                     19-SW-315
 ASSOCIATED WITH THE FOLLOWING
 EMAIL ADDRESSES:                                    19-SW-316
BOOOBCFAR@GMAIL.COM,                                 19-SW-317
CC.STORE52@GMAIL.COM,                                19-SW-318
CHEWSDAWN@GMAIL.COM,
                                                     19-SW-319
FA451183@GMAIL.COM,
GILBERTPACE47@GMAIL.COM,                             19-SW-320
JOEYPIERRE460@GMAIL.COM,                             19-SW-321
KAYLASOSEXY4@GMAIL.COM,                              19-SW-322
KOLIEZBEN@GMAIL.COM,                                 19-SW-323
KUWSHINBERTA@GMAIL.COM,
                                                     19-SW-324
KWALFALL42@GMAIL.COM,
L3EBANG@GMAIL.COM,                                   19-SW-325
LARRYFLLOYD40@GMAIL.COM,                             19-SW-327
LOUSJEFF7@GMAIL.COM,                                 19-SW-328
M56PERRY@GMAIL.COM,
                                                     19-SW-329
MERLUP26@GMAIL.COM,
MLARR4895@GMAIL.COM,                                 19-SW-330
MORRE4861@GMAIL.COM,                                 19-SW-331
PAUL.KICKER1977@GMAIL.COM,                           19-SW-332
ROCKETJOHNNYS@GMAIL.COM,                             19-SW-333
STAINEDCURRENCY@GMAIL.COM,
                                                     19-SW-334
STUFF.101DUMPS@GMAIL.COM,
SUrrELIFE3717@GMAIL.COM,                             19-SW-335
THEODORA12P@GMAIL.COM,                               19-SW-336
'IHRELARRY@GMAIL.COM,                                19-SW-337
TRAPYENZOE@GMAIL.COM,                                19-SW-338
VICKYLOWSIN@GMAIL.COM,AND
YAMSZOE@GMAIL.COM                                    19-SW-339


                                                   Filed Under Sea!


                          ORDER FOR LIMITED UNSEALING

       Upon review ofthe Motion ofthe United States ofAmerica,the Court hereby Ends that

good cause has been shown for a limited unsealing ofthe above-captioned matter.
Case 1:19-sw-00338-TCB Document 10 Filed 12/05/19 Page 2 of 2 PageID# 114




    ' It therefore is ORDERED that the Government may provide Vladimir Michel and his

counsel with a copy ofthe search warrant application, search warrant, motion to seal, sealing

order, and related documents associated with the above-captioned; and it is

       FURTHER ORDERED that the Clerk ofthe Court provide a copy ofthis Order to the

United States Attomey's Office.



                                                                              /List
Date: ^ 2- I^           £                                            Carr9iK5uchanan
                                                    The Hoi
                                                    United States Magistrate Judge
